Citation Nr: 0008456	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his common law wife, and his sister


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1962 
to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied, on the merits, the 
claim for service connection for PTSD.  

The issue on appeal has been characterized as shown above 
because there were prior final decisions on this claim.  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so, as they did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In July 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate disposition.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO concluded that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The appellant was 
notified of that decision in May 1992 and did not appeal. 

2.  Some of the evidence received since 1992 in support of 
the appellant's attempt to reopen his claim for service 
connection for PTSD is new and material.

3.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for correct resolution of this 
claim.

4.  The medical evidence does not show a clear diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The appellant has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

4.  The appellant is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for PTSD in 1988.  He did not submit any specific information 
concerning his alleged stressors; he merely stated that he 
had served in Vietnam, primarily as a top-secret courier.  
After he failed to report for VA psychiatric examination, a 
July 1988 rating decision, inter alia, denied service 
connection for PTSD.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of the Department as to 
written conclusions based on evidence on file at the time the 
appellant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  The appellant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the appellant of the July 1988 decision and of 
appellate rights and procedures, was issued in August 1988.  
He did not appeal that decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In 1991, the appellant again filed a claim for service 
connection for PTSD, alleging that he was being treated for 
this condition at the VA Medical Center in Pittsburgh.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

The RO obtained the appellant's medical records from the VA 
Medical Center in Pittsburgh for treatment between 1990 and 
1991, but these records failed to show diagnosis of PTSD.  In 
May 1992, the RO informed the appellant that he had to submit 
new and material evidence to reopen this claim and that his 
current claim was being denied.  He did not appeal that 
decision; therefore, it is also final.

In 1995, the appellant again filed a claim for service 
connection for PTSD.  The November 1995 rating decision on 
appeal denied that claim on the merits, without considering 
the preliminary issue of whether he had submitted new and 
material evidence to reopen this claim.  However, the Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  The appellant is not prejudiced in 
this case because the Board has determined that new and 
material evidence has been submitted, as discussed below.  

The evidence received subsequent to May 1992 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1992, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at a personal hearing in 1997; (2) 
letters from Lawrence Haddad, Ph.D.; (3) VA records for 
outpatient treatment and hospitalization between 1988 and 
1993; (4) testimony from the appellant's common law wife and 
sister; (5) information from the United States Armed Services 
Center for Research of Unit Records (USASCRUR); (6) military 
personnel records; and (7) the report of a VA examination 
conducted in 1999. 

The majority of the evidence received since 1992 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has submitted material 
evidence concerning this claim.  Some of the new medical 
evidence shows diagnosis of PTSD, specific details as to his 
alleged in-service stressor, and information corroborating 
that stressor.  This evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for PTSD must be reopened.

The appellant's reopened claim is also well grounded.  See 
Elkins.  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); see also Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Arms v. West, 12 Vet. App. 188, 
195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)") (emphasis in original).

The letters from Dr. Haddad indicate that the appellant has 
PTSD associated with his military service in Vietnam.  The 
appellant has submitted competent lay statements of in-
service experiences alleged to have caused his PTSD.  A 
diagnosis of PTSD has been rendered based on the appellant's 
purported service experiences.  Assuming the credibility of 
this evidence, this claim must be said to be plausible, and 
therefore well grounded.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) ("possible" link enough to well 
grounded claim).  

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the majority of the medical records referenced 
by the appellant have been obtained.  The appellant has 
apparently received extensive medical treatment for substance 
abuse disorders, which he has repeatedly referenced.  
Although such records have not been obtained, they are not 
relevant to this claim.  He indicated in his substantive 
appeal that he had received treatment for PTSD at the VA 
Medical Center between 1991 and 1993.  These records have 
been obtained.  He has not referenced any other private or VA 
treatment for PTSD; therefore, there is no indication of any 
relevant medical records that have not been obtained.  There 
is more than sufficient evidence of record to decide this 
claim properly.  Therefore, the Board concludes that VA has 
satisfied its duty to assist the appellant in this case.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Allday v. Brown, 7 Vet. App. 571 (1995).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  Having 
determined that the appellant's claim is at least plausible 
and that the duty to assist has been fulfilled, the Board 
must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

In order to establish service connection for PTSD, there must 
be a clear medical diagnosis of PTSD.  At a minimum, a clear 
diagnosis means an unequivocal one.  Cohen, 10 Vet. App. at 
139.  In applying this analysis to the facts in Cohen, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) also referred to 
an undisputed diagnosis of PTSD as establishing the current 
disability as a matter of law.  Id. at 144 (emphasis added).  
A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for PTSD because 
the evidence does not show a clear diagnosis of PTSD.  
Although diagnoses of PTSD have been rendered, other medical 
professionals have concluded that diagnosis of PTSD is not 
warranted in this case.

Even when a diagnosis of PTSD has been rendered, there is no 
information concerning the specific stressor(s) upon which 
the diagnosis was based.  The diagnosis of PTSD rendered by 
Dr. Haddad based on the appellant's "service" in Vietnam is 
vague, and, if the appellant's in-service experiences as 
reported to Dr. Haddad were similar to those that he reported 
to the VA examiner in 1999, those experiences are highly 
suspect, as discussed below. 

It has been noted by more than one medical professional that 
the appellant is exaggerating his in-service experiences.  
The accounts of his in-service activities have been described 
as "highly unusual" with substantial over-reporting.  See 
VA progress note dated February 1991.  In 1991, the 
impression was that the appellant was exaggerating, and 
diagnoses included rule-out malingering/factitious disorder 
versus PTSD.  Upon VA examination in 1999, the appellant's 
reported military history was highly inconsistent, 
"extremely unlikely," "fabricated," and "preposterous."  
Psychological test results showed significant over-reporting 
or fabrication of symptomatology.  The diagnosis was 
factitious disorder.  Contrary to the appellant's statements, 
his personnel records show that he was a clerk typist; that 
his clearance was only "secret;" and that he was in Vietnam 
for less than two months (from August 17, 1965, to 
October 13, 1965).  Based upon his inconsistencies in 
reporting, his reported symptoms and experiences must be 
accorded less weight.

Although the private psychiatrist has rendered a diagnosis of 
PTSD, the VA examiner determined that the appellant does not 
fulfill the diagnostic criteria for a diagnosis of PTSD.  The 
private psychiatrist did not identify any specific stressors 
(which had been verified) or indicate which stressors were 
sufficient to cause PTSD.  The VA examiner's opinion is more 
probative, as it was based upon a thorough review of the 
claims file and psychological testing and a detailed 
rationale.  The appellant has reported that he had to clean 
blood off gear and equipment after a fellow servicemember was 
killed.  USASCRUR has confirmed that this fellow 
servicemember was killed in the manner described by the 
appellant, was a member of the appellant's division, and was 
killed while the appellant was stationed in Vietnam.  
However, the appellant did not witness this person being 
killed and did not see the body.  He claims that he had to 
clean blood off this person's leather belt and then write a 
letter to the family about the death, even though he did not 
personally know the family. 

Even accepting the appellant's account as true, the VA 
examiner clearly stated that it was insufficient to meet the 
criteria for diagnosis of PTSD.  The examiner indicated that 
a diagnosis of PTSD was not appropriate given the lack of a 
sufficient stressor.  In addition to the evidence of record 
showing exaggeration or fabrication of the appellant's in-
service experiences, the fact that he has not alleged a 
stressor sufficient to cause PTSD (i.e., experiencing, 
witnessing, or being confronted with an event that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others) is dispositive in 
this case.  Even if the appellant did clean up dried blood 
after the death of a fellow servicemember, this event, 
although potentially disturbing, did not involve any 
potential harm to the appellant or others.  Moreover, not 
only did the appellant not experience an event during service 
sufficient to cause PTSD, but also his reported symptoms were 
deemed not consistent with PTSD.  As the VA examiner 
indicated, the appellant reports dreams of events that did 
not occur; he does not experience intrusive recollections 
that are accurate or real; and there was no suggestion of 
hyperarousal during the examination.  In view of the 
foregoing, the VA examiner determined that the veteran did 
not suffer from PTSD.  An additional VA doctor reviewed and 
concurred with these findings, forming a medical consensus.

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and of 
greater weight than the evidence that is favorable to his 
claim.  Although a diagnosis of PTSD is of record, it is 
unsupported and disputed by the other evidence of record.  
The medical evidence relevant to whether the veteran has PTSD 
is against such a finding.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  Therefore, the appellant is not entitled to the 
application of the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, and he is 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


ORDER

As new and material evidence has been received to reopen and 
well ground the appellant's claim for service connection for 
PTSD, the appeal is granted to that extent.

Entitlement to service connection for PTSD is denied.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 
- 11 -


- 10 -


